Citation Nr: 1710769	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  17-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for depressive disorder, NOS, with posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia, with limitation of flexion.

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia, with limitation of extension.

4.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia, with limitation of flexion.

5.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia, with limitation of extension.

6.  Entitlement to an initial compensable rating for a left foot disability.

7.  Entitlement to service connection for an ingrown toenail of the right foot.
8.  Entitlement to service connection for an ingrown toenail of the left foot.

9.  Entitlement to service connection for chronic bronchitis.

10.  Whether new and material evidence has been submitted to reopen the claim for service connection for pectus excavatum.

11.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left shoulder rotator cuff disability.

12.  Whether new and material evidence has been submitted to reopen the claim for service connection for multiple cutaneous furuncles.

(The issue of entitlement to self-employment assistance through the Department of Veterans Affairs Vocational Rehabilitation (Chapter 31) program, is addressed in a separate decision.)


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel













INTRODUCTION

The Veteran had active duty from October 1986 to March 1987, from September 1988 to August 2002 and from June 2008 to January 2012. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

For clarification purposes, the Board notes that the above listed claims for service connection were first adjudicated and denied in an August 2003 rating decision.  The RO has since construed some of the Veteran's claims to be for reconsideration and others as claims to reopen.  Though not explicitly mentioned, this determination appears to be predicated on the submission of service treatment records subsequent to his August 2003 denial.  See 38 CFR 3.156 (c).  That said, the Veteran has requested initial consideration of his claims be conducted by a Decision Review Officer.  Therefore, Board will not address the propriety of the characterizations of these claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran perfected his appeal of the above issues in January 2017.  At that time he requested that he be scheduled for a personal hearing before a Veterans Law Judge at the Board's Central Office (CO).  The matter was then certified for appeal in February 2017 and docketed for a Board CO hearing.  Later that month the Veteran filed a request to have his appeal initially considered by a RO Decision Review Officer (DRO).  See 38 C.F.R. §§ 20.1304, 20.1507 (2016).  He acknowledged the potential delay but also expressed that he felt it was important to have a DRO hearing first.  Thus, these matters must be remanded to afford the Veteran the requested DRO hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a DRO hearing.  Notify the Veteran and his representative, if any, of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




